Citation Nr: 1033882	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy, lower right extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy, lower left extremity.

4.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance.

5.  Entitlement to service connection for edema in the legs, to 
include as secondary to service-connected lumbosacral strain.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder, to include as secondary to service-connected 
lumbosacral strain.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dorsal spine 
disorder, to include as secondary to service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to an evaluation in excess of 
20 percent for lumbosacral strain; awarded service connection for 
radiculopathy of the right and left lower extremities, each 
evaluated as 10 percent disabling; denied entitlement to special 
monthly compensation based on the need for aid and attendance; 
denied service connection for edema in the legs, including as 
secondary to service-connected lumbosacral strain; and reopened 
claims for service connection for cervical and dorsal spine 
disorders but denied them on a de novo basis.

The Board remanded the claims in January 2008 for additional 
development and to address due process concerns.  More 
specifically, the Board instructed the RO/Appeals Management 
Center (AMC) to provide the notice required by Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding the claims to reopen; to make 
efforts to obtain private treatment records; to obtain additional 
VA treatment records; and to schedule the Veteran for several VA 
compensation and pension (C&P) examinations.  The actions 
directed by the Board on remand have been accomplished and the 
matters returned to the Board for appellate review.  

The appeal is again REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that she is afforded every possible 
consideration.  Such development would ensure that her due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2009), are met.

Review of the claims folder reveals that in records associated 
with the Veteran's claims folder after the Board's January 2008 
remand, it appears that the Veteran is in receipt of benefits 
from the Social Security Administration (SSA).  In pertinent 
part, the Veteran reported being approved for disability 
retirement in a January 2009 mental health medication management 
note and an August 2009 document that appears to be related to 
contact the RO had with the Veteran reveals that the Veteran had 
been paid by SSA in June 2009.  

The medical and legal documents pertaining to the Veteran's 
apparent application for SSA benefits have not been associated 
with the claims folder.  The possibility that SSA records could 
contain evidence relevant to the claims cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  Therefore, the claims must be 
remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) 
(2009).  Recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the VA Medical Center in Mountain Home, 
Tennessee, dated since April 2009, and the 
VA Medical Center in Augusta, Georgia, dated 
since November 2009.  

2.  Request all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no records 
can be found, indicate whether the records 
do not exist and whether further efforts to 
obtain the records would be futile.

3.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


